Exhibit 10.13
SECOND AMENDMENT TO THE MANAGEMENT STOCKHOLDERS AGREEMENT
This Second Amendment to the Management Stockholders Agreement, dated September
 _____ , 2009, (this “Amendment”), is entered into by and among Sanuwave, Inc.,
a Delaware corporation (the “Company”), Prides Capital Fund I, L.P., a Delaware
limited partnership (“PC”), Christopher M. Cashman and Barry J. Jenkins, and
amends that certain Management Stockholders Agreement, made effective as of
December 19, 2005, by and among the Company, PC, Christopher M. Cashman and
Barry J. Jenkins, as amended by the first amendment on October 24, 2006 (the
“Agreement”). Terms not defined herein have the meanings ascribed to them in the
Agreement.
WITNESSETH:
WHEREAS, reference is hereby made to that certain Agreement and Plan of Merger
(the “Merger Agreement”) to be entered into by and among the Company, Rub Music
Enterprises, Inc., a Nevada corporation (“RME”) and RME Delaware Merger Sub,
Inc., a Delaware corporation (“Merger Sub”), pursuant to which Merger Sub will
be merged with and into the Company, with the Company as the surviving
corporation (the “Merger”);
WHEREAS, pursuant to the Merger Agreement, all of the shareholders of the
Company will exchange all of their ownership interest in the Company, including
any options and warrants, for an ownership interest in RME, and the Company will
become a wholly-owned subsidiary of RME;
WHEREAS, in anticipation of the Merger, PC and the holders of Common Stock
listed on the signature pages of the Agreement have each entered into Lock-Up
Agreements with the Company whereby each such shareholder agrees that it will
not transfer any of the Company’s (or its successors and assigns) common stock,
preferred stock, options or warrants or other rights issued by the Company (or
its successors and assigns) to the shareholders, until January 1, 2011 (the
“Lock-Up Agreements”);
WHEREAS, the stock transfer restrictions in Section 2.4 of the Agreement
conflict with the stock transfer restrictions in the Lock-Up Agreements; and
WHEREAS, the parties hereto, in accordance with Section 3.4(b) of the Agreement,
desire to amend the Agreement to eliminate the inconsistency of the restrictions
on the transfer of shares set forth in Section 2.4 of the Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

  1.  
This Amendment shall become effective upon the closing of the Merger in
accordance with the Merger Agreement.

  2.  
Section 2.4 of the Agreement shall be deleted in its entirety.

 

 



--------------------------------------------------------------------------------



 



  3.  
The parties to this Amendment agree that, effective upon the closing of the
Merger, the limitations contained in the Agreement relating to the Shares will,
upon the closing of the Merger, relate to and bind the parties with respect to
the shares of RME received in exchange for the Shares pursuant to the Merger,
the same as if RME and its shareholders had been the original parties to the
Agreement.

  4.  
Except as otherwise set forth herein, all the terms and conditions of the
Agreement shall remain in full force and effect.

  5.  
To the extent that any provision of this Amendment is inconsistent with,
conflicts with, or varies from any provision of the Agreement, the provisions of
this Amendment shall control.

  6.  
This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same agreement, it being understood that all of the parties need not sign
the same counterpart. In the execution of this Amendment, facsimile or scanned
and emailed manual signatures shall be fully effective for all purposes.

  7.  
In the event the Merger does not close, this Agreement shall become null and
void.

(signatures below)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

              SANUWAVE, INC.    
 
           
By:
                          Christopher M. Cashman
President and CEO    
 
            PRIDES CAPITAL FUND I, L.P.    
 
           
By:
                     
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                  Christopher M. Cashman, individually    
 
                  Barry J. Jenkins, individually    

Signature Page to the Second Amendment to the Management Stockholders Agreement

 

 